 

Exhibit 10.4

 

[Dealer address]

 

To:

Varex Imaging Corporation
1678 S. Pioneer Road

Salt Lake City, Utah 84104
Attention:   Matthew Lowell, Treasurer
Telephone No.:   (650) 460-8190

Email:   matthew.lowell@vareximaging.com

    From:

[Dealer name]

    Re: Additional Warrants     Date: June 5, 2020    

 

Dear Ladies and Gentlemen:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Varex Imaging Corporation
(“Company”) to [Dealer] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement (as defined below). This Confirmation shall replace any
previous agreements and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. For purposes of the
Equity Definitions, the Transaction shall be deemed a Share Option Transaction.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                   This Confirmation evidences a complete and binding
agreement between Dealer and Company as to the terms of the Transaction to which
this Confirmation relates. This Confirmation shall supplement, form a part of,
and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if Dealer and Company had executed an agreement in such
form on the Trade Date (but without any Schedule except for the election of the
laws of the State of New York as the governing law (without reference to choice
of law doctrine)). In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 



 

 

 

2.                   The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.

 

 Trade Date:June 5, 2020      Effective Date:The second Scheduled Trading Day
immediately prior to the Premium Payment Date, subject to Section 9(w).    
Warrants:Equity call warrants, each giving the holder the right to purchase a
number of Shares equal to the Warrant Entitlement at a price per Share equal to
the Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.      Warrant
Style:European

 

Seller:Company

 

Buyer:Dealer

 

Shares:The common stock of Varex Imaging Corporation (“Issuer”), par value USD
0.01 per share (Exchange symbol “VREX”).      Number of Warrants:[_____]. For
the avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder. In no event will the Number of Warrants
be less than zero.      Warrant Entitlement:One Share per Warrant      Strike
Price:USD 24.9750       Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD 16.6500, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

 

Premium:USD [_____]      Premium Payment Date: June 9, 2020

 

Exchange:NASDAQ Global Select Market      Related Exchange(s):All Exchanges

 



2

 

 

Procedures for Exercise.

 

  Expiration Time: The Valuation Time         Expiration Dates: Each Scheduled
Trading Day during the period from, and including, the First Expiration Date to,
but excluding, the 90th Scheduled Trading Day following the First Expiration
Date shall be an “Expiration Date” for a number of Warrants equal to the Daily
Number of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any such date is a Disrupted Day, the
Calculation Agent shall, in good faith and in a commercially reasonable manner,
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day.         First
Expiration Date: September 1, 2025 (or if such day is not a Scheduled Trading
Day, the next following Scheduled Trading Day), subject to Market Disruption
Event below.         Daily Number of Warrants: For any Expiration Date, the
Number of Warrants that have not expired or been exercised as of such day,
divided by the remaining number of Expiration Dates (including such day),
rounded down to the nearest whole number, subject to adjustment pursuant to the
provisos to “Expiration Dates”.         Automatic Exercise: Applicable; and
means that for each Expiration Date, a number of Warrants equal to the Daily
Number of Warrants for such Expiration Date will be deemed to be automatically
exercised at the Expiration Time on such Expiration Date.         Market
Disruption Event: Section 6.3(a) of the Equity Definitions is hereby amended by
replacing clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and
inserting immediately following clause (iii) the phrase “; in each case, that
the Calculation Agent determines is material.”           Section 6.3(d) of the
Equity Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

 

Valuation Terms.

 

  Valuation Time: Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its reasonable discretion.         Valuation Date: Each Exercise Date.

 



3

 

 

Settlement Terms.

 

 
 
  Settlement Method Election:
 
  Applicable; provided that (i) references to “Physical Settlement” in Section
7.1 of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
(C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature and (D)
Company remakes the representation set forth in Section 8(k) of this
Confirmation; and (iii) the same election of settlement method shall apply to
all Expiration Dates hereunder.         Electing Party: Company        
Settlement Method Election Date: The third Scheduled Trading Day immediately
preceding the First Expiration Date.         Default Settlement Method: Net
Share Settlement         Net Share Settlement: If Net Share Settlement is
applicable, then on the relevant Settlement Date, Company shall deliver to
Dealer a number of Shares equal to the Share Delivery Quantity for such
Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date.         Share Delivery Quantity: For any Settlement Date, a
number of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.         Net Share Settlement
Amount: For any Settlement Date, an amount equal to the product of (i) the
number of Warrants exercised or deemed exercised on the relevant Exercise Date,
(ii) the Strike Price Differential for the relevant Valuation Date and (iii) the
Warrant Entitlement.         Cash Settlement: If Cash Settlement is applicable,
on the relevant Settlement Date, Company shall pay to Dealer an amount of cash
in USD equal to the Net Share Settlement Amount for such Settlement Date.

 



4

 

 

  Settlement Price: For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
VREX <equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent). Notwithstanding the foregoing, if (i) any Expiration Date is
a Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.         Settlement Dates: As determined pursuant to Section
9.4 of the Equity Definitions, subject to Section 9(k)(i) hereof; provided that
Section 9.4 of the Equity Definitions is hereby amended by (i) inserting the
words “or cash” immediately following the word “Shares” in the first line
thereof and (ii) inserting the words “for the Shares” immediately following the
words “Settlement Cycle” in the second line thereof.         Other Applicable
Provisions: If Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Net Share Settled.” “Net Share Settled” in relation to
any Warrant means that Net Share Settlement is applicable to that Warrant.      
  Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as issuer of the Shares under applicable securities laws.

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

 Method of Adjustment: Calculation Agent Adjustment. For the avoidance of doubt,
in making any adjustments under the Equity Definitions, the Calculation Agent
may make adjustments, if any, to any one or more of the Strike Price, the Number
of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 



5

 

 

 

Extraordinary Events applicable to the Transaction:

 

New Shares: Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and replacing it with the phrase “publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors)” and
(b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer”.

 

Consequence of Merger Events:

 

Merger Event:Applicable, except that any adjustment in respect of a Merger Event
shall be made in a commercially reasonable manner; provided that if an event
occurs that constitutes both a Merger Event under Section 12.1(b) of the Equity
Definitions and an Additional Termination Event under Section 9(h)(ii)(B) of
this Confirmation, the provisions of Section 9(h)(ii)(B) will apply.

 

Share-for-Share:Modified Calculation Agent Adjustment

 

Share-for-Other:Cancellation and Payment (Calculation Agent Determination)

 

Share-for-Combined:Component Adjustment

 

Consequence of Tender Offers:

 

Tender Offer:Applicable; provided that if an event occurs that constitutes both
a Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, the provisions
of Section 9(h)(ii)(A) will apply.

 

Share-for-Share:Modified Calculation Agent Adjustment

 

Share-for-Other:Modified Calculation Agent Adjustment

 

Share-for-Combined:Modified Calculation Agent Adjustment

 



6

 

 

 Consequences of Announcement Events:Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”, (y)
the word “shall” in the second line shall be replaced with “shall, if the
Calculation Agent determines that such Announcement Event has had a material
economic effect on the Warrants,” and the word “make” in the second line shall
be replaced with “make, on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date, any date of cancellation and/or any other date with respect to
which the Announcement Event is cancelled, withdrawn, discontinued or otherwise
terminated, as applicable, it being understood that any adjustment in respect of
an Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement,” and (z) the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and the words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

 

Announcement Event: (i) The public announcement by (w) any entity of any
transaction or event that is reasonably likely to be completed (as determined by
the Calculation Agent in good faith and in a commercially reasonable manner
taking into account the effect of such announcement on the market for the Shares
and/or options on the Shares) and, if completed, would constitute a Merger Event
or Tender Offer, (x) Issuer or any subsidiary thereof of any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 30% of the market capitalization of Issuer as of the date
of such announcement (a “Transformative Transaction”), or (y) Issuer or any
subsidiary thereof or any Valid Third Party Entity of the intention to enter
into a Merger Event or Tender Offer or a Transformative Transaction, (ii) the
public announcement by Issuer of an intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event or Tender Offer or a Transformative Transaction or (iii) any
subsequent public announcement by the relevant entity making such previous
announcement or Issuer (or a subsidiary thereof) of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by such party or Issuer (or a subsidiary thereof), relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” “Merger Event” and “Tender Offer” shall each have the meanings assigned
to such term in the Equity Definitions; provided that the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded.

 



7

 

 



Valid Third Party Entity: In respect of any transaction, any third party (i)
whose announcement is reasonably determined by the Calculation Agent to have had
a material economic effect on the Shares and/or options on the Shares and (ii)
that is the entity, or an affiliate of the entity, that is, or would be, a party
to the relevant transaction or event.

 

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof; (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof; (iii) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or announcement of the formal or
informal interpretation”; (iv) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”; and (v) adding the words “provided that, in the case
of clause (Y) hereof where such determination is based on Dealer’s policies and
procedures, such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner” after the semicolon in the last line thereof.

 

Failure to Deliver: Not Applicable

 

Insolvency Filing: Applicable

 



8

 

 

Hedging Disruption: Applicable; provided that:

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:       “for the avoidance of
doubt, the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms;”; and

 

(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging: Applicable

 

Loss of Stock Borrow: Applicable

 

Maximum Stock Loan Rate: 200 basis points

 

Increased Cost of Stock Borrow: Applicable

 

Initial Stock Loan Rate: 0 basis points until June 1, 2025 and 25 basis points
thereafter

 

Hedging Party: For all applicable Additional Disruption Events, Dealer. For the
avoidance of doubt, whenever the Hedging Party is called upon to make any
adjustment or calculation pursuant to the terms of this Confirmation to take
into account the effect of an Additional Disruption Event, the Hedging Party
shall make such adjustment or calculation in a commercially reasonable manner
and assuming that the Dealer maintains a commercially reasonable hedge position.

 

Determining Party: For all applicable Extraordinary Events, Dealer; provided
that when making any determination or calculation as “Determining Party,” Dealer
shall (i) be bound by the same obligations relating to required acts of the
Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Confirmation as if Determining Party were the Calculation Agent and (ii)
make such determination or calculation assuming that the Dealer maintains a
commercially reasonable hedge position. Following any determination or
calculation by Determining Party hereunder, upon a written request by Company
(which may be made by email), Determining Party will promptly (but in any event
within three Exchange Business Days) provide to Company by email to the email
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that in no event will Determining Party be obligated to share with
Company any proprietary or confidential data or information or any proprietary
or confidential models used by it in making such determination or calculation or
any information that is subject to an obligation not to disclose such
information.

 



9

 

 

Non-Reliance:Applicable

 

Agreements and Acknowledgments Regarding Hedging Activities: Applicable

 

Additional Acknowledgments: Applicable

 

4. Calculation Agent.Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner; provided
that, following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, Company shall have the right to designate
a nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to replace Dealer as Calculation Agent, whose fees and expenses, if
any, shall be borne by Dealer, and the parties shall work in good faith to
execute any appropriate documentation required by such replacement Calculation
Agent. Following any adjustment, determination or calculation by the Calculation
Agent hereunder, upon a request by Company, the Calculation Agent shall promptly
(but in any event within three Exchange Business Days) provide to Company by
e-mail to the e-mail address provided by Company in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such adjustment, determination or
calculation (including any assumptions used in making such adjustment,
determination or calculation), it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary or confidential models used
by it for such adjustment, determination or calculation or any information that
is proprietary or confidential or subject to an obligation not to disclose such
information. All calculations and determinations by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.



 



10

 



 

5.Account Details.

 

(a)Account for payments to Company:

 

To be provided.

 

Account for delivery of Shares from Company:

 

To be provided.

 

(b)Account for payments to Dealer:

 

[_____]

 

Account for delivery of Shares to Dealer:

 

[_____]

 

6.Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: [_____]

 

7.Notices.

 

(a)Address for notices or communications to Company:

 

    Varex Imaging Corporation     1678 S. Pioneer Road     Salt Lake City, Utah
84104     Attention:    Matthew Lowell, Treasurer     Telephone No.:    (650)
460-8190     Email:   matthew.lowell@vareximaging.com

 

(b)Address for notices or communications to Dealer:

 

[_____]

 

8.Representations and Warranties of Company.

 

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in Section
8(d), at all times until termination of the Transaction, that:

 

(a)(i) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; (ii) such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and (iii) this Confirmation has been duly
and validly executed and delivered by Company and constitutes its valid and
binding obligation, enforceable against Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)In lieu of the representations set forth in Section 3(a)(iii) of the
Agreement, neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an Exhibit to Company’s Annual
Report on Form 10-K for the year ended December 31, 2019 (other than agreements
or instruments filed as exhibits pursuant to Item 601(b)(10)(iii) of Regulation
S-K under the Securities Act), as updated by any subsequent filings, in each
case to which Company or any of its subsidiaries is a party or by which Company
or any of its subsidiaries is bound, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 



11

 

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

(d)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(e)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(f)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(g)Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

(h)[Reserved].

 

(i)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50 million.

 

(j)Prior to the Trade Date, Company represents that Company’s board of directors
has authorized the Transaction.

 

(k)Company represents and warrants that it and any of its subsidiaries has not
applied, and shall not until after the first date on which no portion of the
Transaction remains outstanding following any final exercise and settlement,
cancellation or early termination of the Transaction, apply, for a loan, loan
guarantee, direct loan (as that term is defined in the Coronavirus Aid, Relief
and Economic Security Act (the “CARES Act”)) or other investment, or to receive
any financial assistance or relief under any program or facility (collectively
“Financial Assistance”) that (i) is established under applicable law (whether in
existence as of the Trade Date or subsequently enacted, adopted or amended),
including without limitation the CARES Act and the Federal Reserve Act, as
amended, and (ii) (A) requires under applicable law (or any regulation,
guidance, interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) as a condition of such Financial
Assistance, that Company comply with any requirement not to, or otherwise agree,
attest, certify or warrant that it has not, as of the date specified in such
condition, repurchased, or will not repurchase, any equity security of Company,
and that it has not, as of the date specified in the condition, made a capital
distribution or will make a capital distribution, or (B) where the terms of the
Transaction would cause Company under any circumstances to fail to satisfy any
condition for application for or receipt or retention of the Financial
Assistance (collectively “Restricted Financial Assistance”); provided, that
Company may apply for Restricted Financial Assistance if Company either (x)
determines based on the advice of outside counsel of national standing that the
terms of the Transaction would not cause Company to fail to satisfy any
condition for application for or receipt or retention of such Financial
Assistance based on the terms of the program or facility as of the date of such
advice or (y) delivers to Dealer evidence or other guidance from a governmental
authority with jurisdiction for such program or facility that the Transaction is
permitted under such program or facility (either by specific reference to the
Transaction or by general reference to transactions with the attributes of the
Transaction in all relevant respects).

 



12

 

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date, with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation; provided that any such opinion of counsel may
contain customary limitations, exceptions and qualifications and shall be
limited to the federal laws of the United States, the laws of the State of New
York and the laws of the State of Delaware. Delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

(b)Repurchase Notices. Company shall, on or prior to the date that is one
Scheduled Trading Day following any date on which Company obtains actual
knowledge that it has effected any repurchase of Shares, promptly give Dealer a
written notice (which, for the avoidance of doubt may be by email) of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 37.16
million (in the case of the first such notice) or (ii) thereafter more than 1.38
million less than the number of Shares included in the immediately preceding
Repurchase Notice; provided that, with respect to any repurchase of Shares
pursuant to a plan under Rule 10b5-1 under the Exchange Act, Company may elect
to satisfy such requirement by promptly giving Dealer written notice of entry
into such plan, the maximum number of Shares that may be purchased thereunder
and the approximate dates or periods during which such repurchases may occur
(with such maximum deemed repurchased on the date of such notice for purposes of
this Section 9(b)). Company agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable and documented out-of-pocket expenses (including
reasonable attorney’s fees of one outside counsel in each relevant
jurisdiction), joint or several, which an Indemnified Person may become subject
to, in each case, as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other out-of-pocket expenses incurred (and
supported by invoices or other documentation setting forth in reasonable detail
such expenses) in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Company’s failure to provide Dealer with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the reasonable fees and expenses
of such counsel related to such proceeding. Company shall not be liable to the
extent that the Indemnified Person fails to notify Company within a commercially
reasonable period of time after any action is commenced against it in respect of
which indemnity may be sought hereunder (it being understood that any such
notice delivered within 30 calendar days of the commencement of any such action
shall be deemed to have been delivered within a commercially reasonable period
of time for such purpose). Company shall not be liable for any settlement of any
such proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Company agrees to indemnify any Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
Company shall not, without the prior written consent of the Indemnified Person,
effect any settlement of any such proceeding that is pending or threatened in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. Company shall not be
liable for any losses, claims, damages or liabilities (or expenses relating
thereto) of any Indemnified Person that results from the bad faith, gross
negligence, willful misconduct or fraud of an Indemnified Person (in each case,
as conclusively determined by a court of competent jurisdiction in a final and
non-appealable judgment). If the indemnification provided for in this paragraph
is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then Company
hereunder, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 



13

 

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Company may not transfer or assign any of its rights or obligations hereunder
without the prior written consent of Dealer.

 

(ii)Dealer may transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Company’s consent to any affiliate or branch
of Dealer or any internationally recognized derivatives dealer or (B) with
Company’s consent (such consent not to be unreasonably withheld or delayed) to
any fund or any asset manager; provided that no Event of Default, Potential
Event of Default or Termination Event with respect to which Dealer is the
Defaulting Party or an Affected Party, as the case may be, exists or will occur
as a result of such transfer or assignment pursuant to clause (A) or (B) of this
paragraph, as the case may be; provided, further, that under the applicable law
effective on the date of such transfer or assignment, at the time of such
assignment or transfer Company will not, as a result of such transfer or
assignment, either be required to pay (including a payment in kind) the
transferee or assignee on any payment or settlement date an amount under Section
2(d)(i)(4) of the Agreement greater than the amount that Company would have been
required to pay to Dealer in the absence of such transfer or assignment. Dealer
shall cause the transferee or assignee to make such Payee Tax Representations
and to provide such tax documentation as may be reasonably requested by Company
to permit Company to determine that the events described in the preceding
proviso shall not occur upon or after such transfer or assignment. If at any
time at which (A) the Section 16 Percentage exceeds 8.0%, (B) the Warrant Equity
Percentage exceeds 14.5% or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day. The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding. The “Share Amount”
as of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law or
any other law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its good
faith, reasonable discretion. The “Applicable Share Limit” means a number of
Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations (except for any filing requirements on
Form 13F, Schedule 13D or Schedule 13G under the Exchange Act, in each case, as
in effect on the Trade Date) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in good faith and in its reasonable discretion, minus (B)
1% of the number of Shares outstanding.

 



14

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or to make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company solely to the extent of any such performance.

 

(f)Dividends. If at any time during the period from and including the Premium
Payment Date, to and including the last Expiration Date, an ex-dividend date for
a cash dividend occurs with respect to the Shares, then the Calculation Agent
will adjust any of the Strike Price, Number of Warrants, Daily Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment of the Transaction to preserve the fair value of the Warrants after
taking into account such dividend.

 

(g)[Reserved.]

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “a material” in the fifth line
thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby replaced in its
entirety with the words “any other corporate event involving the Issuer or a
subsidiary of the Issuer that has a material economic effect on the Shares or
Warrants.”

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the 2002 ISDA Master Agreement with respect to Company, provided that the
period for dismissal, discharge, stay or restraint therein shall be increased
from within 15 days to within 60 days.”

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(G)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 



15

 

 

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)A “person” or “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) (other than (x) Company or (y) its wholly owned subsidiaries) has become
the direct or indirect “beneficial owner,” as determined in accordance with Rule
13d-3 under the Exchange Act, of Company’s common equity representing more than
fifty percent (50%) of the voting power of the Shares.

 

(B)Consummation of (I) any sale, lease or other transfer, in one transaction or
a series of transactions, of all or substantially all of the assets of Company
and its subsidiaries, taken as a whole, to any person or (II) any transaction or
series of related transactions in connection with which (whether by means of
merger, consolidation, share exchange, combination, reclassification,
recapitalization, acquisition, liquidation or otherwise) all of the Shares are
exchanged for, converted into, acquired for, or constitute solely the right to
receive, other securities, cash or other property.

 

Notwithstanding the foregoing, a transaction or event described in clause (A) or
(B) above will not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares
(excluding cash payments for fractional Shares or pursuant to dissenters
rights), in connection with such transaction or event, consists of shares of
common stock listed on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors), or that will be so listed when issued or exchanged in connection
with such transaction or event, and (y) as a result of such transaction or
event, the Shares are converted into, or is exchanged for, or represent solely
the right to receive, such consideration.

 

(C)Default by Company or any of its subsidiaries with respect to any one or more
mortgages, agreements or other instruments under which there is outstanding, or
by which there is secured or evidenced, any indebtedness for money borrowed of
at least $25,000,000 (or its foreign currency equivalent) in the aggregate of
Company or any of its subsidiaries, whether such indebtedness exists as of the
Premium Payment Date or is thereafter created, where such default (I)
constitutes a failure to pay the principal (or any unpaid interest that is due
in connection with any failure to pay such principal) of such indebtedness when
due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise or (II) results in such indebtedness
becoming or being declared due and payable before its stated maturity, in each
case where such default is not cured or waived within thirty (30) days after
notice to Company by Dealer.

 



16

 

 

(D)One or more final judgments being rendered against Company or any of its
subsidiaries for the payment of at least $25,000,000 (or its foreign currency
equivalent) in the aggregate (excluding any amounts covered by insurance), where
such judgment is not discharged or stayed within 60 days after (I) the date on
which the right to appeal the same has expired, if no such appeal has commenced
or (II) the date on which all rights to appeal have been extinguished.

 

(E)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on the advice of counsel, that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(i)No Netting or Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party under any other agreement between the parties hereto, by operation of law
or otherwise.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event, a
Merger Event or Tender Offer that is within Company’s control, or (iii) an Event
of Default in which Company is the Defaulting Party or a Termination Event in
which Company is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Company’s control), and
if Company would owe any amount to Dealer pursuant to Section 6(d)(ii) of the
Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Company shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below), unless (a) Company gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
(New York City time) on the date of the Announcement Event, Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply and (b)
Company remakes the representation set forth in Section 8(g) as of the date of
such election and (c) Dealer agrees, in its sole discretion made in good faith,
to such election, in which case the provisions of Section 12.7 or Section 12.9
of the Equity Definitions, or the provisions of Section 6(d)(ii) and Section
6(e) of the Agreement, as the case may be, shall apply.

 

  Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable, subject to Section 9(k)(i) below, in
satisfaction, subject to Section 9(k)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment.

 



17

 

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i) below).

 

  Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the date of the Announcement Event, Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i) below.         Share
Termination Delivery Unit: One Share or, if the Shares have changed into cash or
any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent. If such Nationalization, Insolvency or
Merger Event involves a choice of Exchange Property to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 



18

 

 

  Failure to Deliver: Inapplicable         Other applicable provisions: If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (as modified above) of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, if Dealer notifies Company
of the need for registration or private placement procedures set forth in this
Section 9(k), then Company shall elect, prior to the later of (x) the first
Settlement Date for the first applicable Expiration Date and (y) the third
Scheduled Trading Day following the date of such notification, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in accordance with private placement procedures with respect
to such Restricted Shares customary for private placements of equity securities
of a substantially similar size reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or Section
4(a)(3) of the Securities Act for resales of the Restricted Shares by Dealer (or
any such affiliate of Dealer). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), opinions and certificates, and such other documentation as is customary
for private placement agreements of equity securities of a substantially similar
size, all reasonably acceptable to Dealer. In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(j) above) or premium to any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder, which
discount or premium, as the case may be, shall only take into account the
illiquidity resulting from the fact that the Restricted Shares will not be
registered for resale and any commercially reasonable fees and expenses of
Dealer (and any affiliates thereof) in connection with such resale.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company of such applicable discount or
premium, as the case may be, and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above).

 



19

 

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period (as defined below)) file and use
its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures for registered secondary offerings of a substantially
similar size, including covenants, conditions, representations, underwriting
discounts (if applicable), commissions (if applicable), indemnities due
diligence rights, opinions and certificates, and such other documentation as is
customary for equity resale underwriting agreements for registered secondary
offerings of a substantially similar size, all reasonably acceptable to Dealer.
If Dealer, in its sole reasonable discretion, is not satisfied with such
procedures and documentation Private Placement Settlement shall apply. If Dealer
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares in good faith and in a commercially reasonable manner or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above). If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following such resale the amount of such
excess (the “Company Additional Amount”) in cash or in a number of Shares
(“Make-whole Shares”) in an amount that, based on the Settlement Price on such
day (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Company Additional Amount.
The Resale Period shall continue to enable the sale of the Make-whole Shares. If
the realized net proceeds from such resale (including any resale of Make-Whole
Shares) exceed the Payment Obligation, Dealer shall transfer to the Company
promptly following such resale the amount of such excess (the “Dealer Additional
Cash Amount”) in cash. If Company elects to pay the Company Additional Amount in
Shares, the requirements and provisions for Registration Settlement and, if
applicable, payment by Dealer to Company of any Dealer Additional Cash Amount
shall apply. This provision shall be applied successively until the Company
Additional Amount is equal to zero. In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.

 



20

 

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated June 4, 2020 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16 Percentage
would exceed 4.9%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation,
(i) the Section 16 Percentage would exceed 4.9%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 4.9%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 



21

 

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [_____] (the “Maximum Number of Shares”)
to Dealer in connection with the Transaction.

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

(iii)Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, the Maximum Number of Shares shall not
be adjusted on account of any event that (x) constitutes a Potential Adjustment
Event solely on account of Section 11.2(e)(vii) of the Equity Definitions or an
Announcement Event, a Merger Event or Tender Offer and (y) is not an event
within Company’s control.

 

(q)[Reserved]

 

(r)Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Expiration Date or any other date of valuation, payment or delivery by
Company, with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates), if Dealer reasonably
determines, in the case of clause (i) below, in its commercially reasonable
judgment or discretion made in good faith, and in the case of clause (ii) below,
based on advice of counsel, that such action is reasonably necessary or
appropriate (i) to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the stock
loan market or other relevant market or (ii) to enable Dealer to effect
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Company or an affiliated purchaser of Company, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer; provided that such
policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner; provided further that no such Expiration Date or other date of
valuation, payment or delivery may be postponed or added more than 135 Exchange
Business Days after the original Expiration Date or other date of valuation,
payment or delivery, as the case may be.

 





22

 

 

(s)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(t)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(v)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(w)Early Unwind. In the event the sale of the “Optional Securities” (as defined
in the Purchase Agreement (the “Purchase Agreement”), dated as of June 4, 2020,
between Company and Goldman Sachs & Co. LLC, BofA Securities, Inc. and Wells
Fargo Securities, LLC, as representatives of the Purchasers party thereto (the
“Purchasers”)) is not consummated with the Purchasers for any reason, or Company
fails to deliver to Dealer opinions of counsel as required pursuant to Section
9(a), in each case by 5:00 p.m. (New York City time) on the Premium Payment
Date, or such later date as agreed upon by the parties (the Premium Payment Date
or such later date the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date, and the Transaction and
all of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated. Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of the other party arising out of and
to be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Each of Dealer and Company represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 



23

 

 

(x)Payment by Dealer. In the event that, following payment of the Premium, (i)
an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

(y)Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
in good faith and in a commercially reasonable manner and by reference to the
effect of such event on a dealer, assuming that such dealer maintains a
commercially reasonable hedge position.

 

(z)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(aa)FATCA. The term “Indemnifiable Tax” as defined in Section 14 of the
Agreement shall not include any tax imposed or collected pursuant to Sections
1471 through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

 

(bb)871(m) Provision. To the extent that either party to the Agreement with
respect to this Transaction is not an adhering party to the ISDA 2015 Section
871(m) Protocol published by ISDA on November 2, 2015 and available at
www.isda.org, as may be amended, supplemented, replaced or superseded from time
to time (the “871(m) Protocol”), the parties agree that the provisions and
amendments contained in the Attachment to the 871(m) Protocol are incorporated
into and apply to the Agreement with respect to this Transaction as if set forth
in full herein. The parties further agree that, solely for purposes of applying
such provisions and amendments to the Agreement with respect to this
Transaction, references to “each Covered Master Agreement” in the 871(m)
Protocol will be deemed to be references to the Agreement with respect to this
Transaction, and references to the “Implementation Date” in the 871(m) Protocol
will be deemed to be references to the Trade Date of this Transaction.

 

(cc)Payee Tax Representations.

 

(i)For the purpose of Section 3(f) of the Agreement, Company makes the following
representation to Dealer:

 

Company is a corporation established under the laws of the State of Delaware and
is a “United States person” (as that term is defined in Section 7701(a)(30) of
the Code). Company is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation Sections
1.6041-3(p) and 1.6049-4(c)(1)(ii) that is exempt from information reporting on
IRS Form 1099 and backup withholding.

 



24

 

 

(ii)For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Company:

 

[_____]

 

(dd)Tax Forms. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Company agrees to deliver to Dealer a complete and duly executed United States
Internal Revenue Service Form W-9 (or successor thereto) and Dealer agrees to
deliver to Company a complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto). Such forms or documents shall be
delivered upon (i) execution and delivery of this Confirmation, (ii) promptly
upon reasonable request of the other party, and (iii) promptly upon learning
that any such form or document previously provided by the other party has become
obsolete or incorrect.

 

(ee)Counterparts. Counterparts may be delivered via facsimile, electronic mail
(including any electronic signature covered by the U.S. federal ESIGN Act of
2000, Uniform Electronic Transactions Act, the Electronic Signatures and Records
Act or other applicable law, e.g., DocuSign and AdobeSign (any such signature,
an “Electronic Signature”)) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. The words “execution,” “signed,” “signature” and
words of like import in this Confirmation or in any other certificate, agreement
or document related to this Confirmation shall include any Electronic Signature,
except to the extent electronic notices are expressly prohibited under this
Confirmation or the Agreement.

 

(ff)U.S. QFC Mandatory Contractual Requirements. The terms of the ISDA 2018 U.S.
Resolution Stay Protocol (“ISDA U.S. Stay Protocol”) are incorporated into and
form a part of this Agreement, and this Agreement shall be deemed a Protocol
Covered Agreement for purposes thereof. For purposes of incorporating the ISDA
U.S. Stay Protocol, Dealer shall be deemed to be a Regulated Entity and Company
shall be deemed to be an Adhering Party. In the event of any inconsistences
between this Agreement and the ISDA U.S. Stay Protocol, the ISDA U.S. Stay
Protocol will prevail.

 

[Signature pages follow]

 



25

 

 

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by executing this Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

  Very truly yours,       [_____]       By:       Name:     Title:



 

[Signature Page to Additional Warrants]

 





 

 

Accepted and confirmed
as of the Trade Date:

 

Varex Imaging Corporation       By:     Name:   Title:    

 

[Signature Page to Additional Warrants]

 





 

